Citation Nr: 1033056	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1. Entitlement to service connection for ankylosing spondylosis 
of the lumbar spine. 

2.  Entitlement to service connection for heart disease, status 
post triple bypass, to include as due to ankylosing spondylosis 
of the lumbar spine. 

3.  Entitlement to service connection for left sided pleural 
effusion, to include as secondary to ankylosing spondylosis of 
the lumbar spine. 

4.  Entitlement to service connection for iritis of the right 
eye, to include as secondary to ankylosing spondylitis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By a 
rating action in October 2006, the RO denied the Veteran's claim 
of entitlement to service connection for ankylosing spondylosis, 
lumbar spine and service connection for left-sided pleural 
effusion.  The Veteran perfected a timely appeal to that 
decision.  In August 2007, the Veteran testified at a hearing 
before a Decision Review Office (DRO) at the RO.  A transcript of 
the hearing is associated with the claims folder.  

Subsequently, a rating action in February 2008 denied the claim 
for service connection for triple bypass heart condition and 
service connection for iritis of the right eye.  The Veteran 
perfected a timely appeal to that decision.  In June 2008, the 
Veteran testified at a hearing before a DRO at the RO.  A 
transcript of that hearing is associated with the claims folder.  

On February 9, 2010, the Veteran appeared and offered testimony 
at a hearing before the undersigned Acting Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing is also of 
record.  At the hearing, the Veteran submitted additional 
evidence along with a waiver of original jurisdiction.  38 C.F.R. 
§ 20.1304 (2009).  


The issues of entitlement to service connection for left-sided 
pleural effusion and service connection for heart disease, status 
post coronary artery bypass graft are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The competent and relevant evidence of record shows that the 
Veteran's current back disorder, ankylosing spondylosis, is 
causally related to his military service.  

2.  The Veteran's refractive error is not a disability for VA 
purposes.  

3.  There is no objective evidence establishing that the Veteran 
has had right eye iritis during the period of claim.  


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, 
ankylosing spondylitis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  Iritis of the right eye was not incurred in or aggravated by 
service and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The U.S. Court of Appeals for Veterans Claims 
has held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided after 
the initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of the 
case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in May 2006 and November 2007 from the RO to the Veteran 
which were issued prior to the RO decisions in October 2006 and 
February 2008, respectively.  Those letters informed the Veteran 
of what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The Board 
finds that the content of those letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify and assist.  He was provided an 
opportunity at that time to submit additional evidence.  In 
addition, the May 2007 SOC, the August 2007 SSOC, the September 
2007 SSOC, the March 2008 SSOC, the July 2008 SOC, the July 2008 
SSOC, and the November 2009 SSOC provided the Veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims.  

It also appears that all obtainable evidence identified by the 
Veteran relative to his claims has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition of 
this appeal.  It is therefore the Board's conclusion that the 
Veteran has been provided with opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issues decided herein is absent from the 
record.  The Board notes that a review of the Veteran's service 
records contains no evidence of any right eye problems; and, the 
Veteran has provided no information regarding the etiology of 
that disorder.  Therefore, it is not necessary for VA to schedule 
the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court of Appeals 
for Veterans Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran served on active duty from July 1964 to July 1966.  
The service treatment reports (STRs), including the May 1963 
enlistment examination, as well as the June 1966 separation 
examination, do not reflect any complaints or clinical findings 
of a right eye disorder or a back disorder, including ankylosing 
spondylitis.  On the occasion of the separation examination in 
June 1966, clinical evaluation of the spine was reported to be 
normal.  Clinical evaluation of the eyes was also normal; visual 
acuity was 20/20.  

The Veteran's claim of entitlement to service connection for 
ankylosing spondylitis (VA Form 21-526) was received in April 
2006.  Submitted in support of the Veteran's claim were VA 
progress notes dated from April 2000 to September 2006.  A VA 
hospital summary, dated in March 2002, reported a history of 
ankylosing spondylitis.  A July 2002 VA progress note reflects an 
assessment of ankylosing spondylosis, stable.  The Veteran was 
seen in July 2004 for complaints of low back stiffness.  The 
Veteran reported a decreased of curve in his back and decreased 
flexibility.  The assessment was decreased flexibility, lumbar 
spine; it was recommended that the Veteran consult the spine 
clinic for evaluation as ankylosing spondylitis is usually seen 
in younger men.  An x-ray study of the lumbar spine, dated in 
July 2004, revealed degenerative changes and spurs at the mid 
lumbar spine.  Visual review revealed classic bamboo spine 
appearance and sacroiliac joint sclerosis, bilaterally.  

A November 2004 treatment note indicates that the Veteran was 
seen for left eye redness.  He had no trauma, no discharge, no 
photophobia, no visual disturbance, no contact lense use, no 
history of recent surgery, not on anticoagulation, and no other 
complaints.  The assessment was asymptomatic subconjunctival 
hemorrhage.  When seen for consultation in January 2005, the 
Veteran reported chronic and slowly progressive back stiffness 
for several years; it was noted that he had never been diagnosed 
or evaluated for the back until recently and he was diagnosed 
with ankylosing spondylitis.  The assessment was ankylosing 
spondylitis-advanced.  In October 2005, the Veteran was seen for 
an eye examination; he presented for safety glasses examination.  
Eye history was reported as negative.  An external examination 
was within normal limits.  Slit lamp and fundus were normal for 
both eyes.  The impression was refractive error.  

Of record is a medical statement from Dr. Salahuddin Kazi, Chief 
of the Rheumatology Department at the Dallas VA Medical Center, 
dated in October 2006, indicating that the Veteran was diagnosed 
with ankylosing spondylitis in 2005.  The physician noted that, 
when he reviewed the Veteran's history and x-rays, it became 
apparent that he had had this disease for several years if not 
decades.  The physician also noted that, based on the history 
provided by the Veteran, it was apparent that the Veteran had the 
initial onset of symptoms when he was working in the Navy in 
1965.  He stated that the Veteran described classic inflammatory 
back pain, but never reported those symptoms since he thought 
they were related to his manual labor.  The physician related 
that this is very commonplace because, in the universe of back 
pain, only 5 percent end up being ankylosing spondylitis.  The 
physician added that ankylosing spondylitis is classically a 
disease of young men with most developing the disease by age 45.  
The physician noted that, when he examined the Veteran's x-rays, 
it was apparent that he has very advanced changes consistent with 
more than 40 years of disease, suggesting that he developed the 
disease around the age of 20.  In summary, there was no doubt in 
his mind that the Veteran had the onset of his disease around 
1965 when he was in the Navy.  

At his personal hearing in August 2007, the Veteran indicated 
that he went to sick bay a couple of times and complained of 
soreness of the lumbar spine; he usually developed back pain 
after doing extraneous work while working in the engine room.  
The Veteran stated that he was given aspirin for treatment of his 
back pain.  The Veteran testified that he served in confined 
spaces while aboard the ship, and he was exposed to hazardous 
materials.  The Veteran maintained that exposure to hazardous 
materials such as asbestos, lead and mercury could have caused 
his present day lumbar spine disease.  

Received in August 2007 was an excerpt from an internet article 
regarding ankylosing spondylitis.  The article reports that 
patients typically present in their late teens or twenties.  It 
was noted that large joints of the lower extremities more 
commonly in the juvenile form than in the adult form.  It was 
further noted that patient usually describe a gradual onset of 
low back pain over 3 or more months.  The article further noted 
that the onset and flare-ups of ankylosing spondylitis may be due 
to poorly understood environmental factors.  

In an administrative note, dated in September 2007, a staff 
rheumatologist at the VA Medical Center, Dr. R. H. reported an 
assessment of ankylosing spondylitis, an unequivocal diagnosis of 
chronic duration.  The physician explained "the fact that he was 
not fully symptomatic while in the military or that films were 
not taken to document this disease does not preclude that this 
disease is one that usually begins in young men and later in life 
can be a source of chronic back pain."  Received in September 
2007 was a complete administrative note, which explains that the 
diagnosis of ankylosing spondylitis is not in question; it was 
noted that the Veteran was radiographically confirmed for this 
disease and has the B27 antigen that occurs in over 95 percent of 
North Americans with AS.  The note listed all the clinical 
features of AS, and explained that the Veteran has all the 
features of AS.  The assessment was ankylosing spondylitis since 
youth, chronic and disabling disease.  The examiner stated that 
it was his belief that the Veteran has AS, and this is a 
disabling condition dating back to when he was on active military 
duty.  

The Veteran's claim for service connection for iritis (VA Form 
21-4138) was received in September 2007.  

Received in January 2008 were VA progress notes dated from 
September 2006 to December 2007.  These records show that the 
Veteran continued to receive clinical attention and treatment for 
ankylosing spondylitis.  During a clinical visit in October 2007, 
it was noted that the Veteran has had ankylosing spondylitis most 
of his adult life, probably going back to age 19-insidious onset 
but throughout his navy career.  It was also noted that the 
symptoms were present all of his life, but the diagnosis was not 
made until 10 or so years ago.  Loss of lumbar spine has been 
throughout his life and is documented in various medical records.  

Received in June 2008 was another internet article regarding 
ankylosing spondylitis.  This article indicates that a small 
number of people with spondylitis will display signs of chronic 
inflammation in the base of the heart.  Years of chronic and 
silent inflammation at these sites can eventually lead to heart 
block and valve leakage, sometimes requiring surgical treatment.  
It was also noted that poor chest wall movement may result in 
decreased vital capacity and a few patients develop scarring or 
fibrosis at the top of the lungs detected only by routine chest 
x-ray.  

Of record is the report of an evaluation conducted by Dr. 
Salahuddin Kazi, dated in September 2009.  Dr. Kazi explained 
that the Veteran's symptoms started around the age of 17 when he 
was in the United States Navy; after his discharge from service, 
he noticed continued stiffness of the back and decreased 
flexibility.  Over the years, he has noted increased stiffness in 
the low back area and progressive stooping.  He also noted 
stiffness in the neck and decreased rotation of the hips.  The 
Veteran underwent a coronary artery bypass graft in 2000 and 
postoperatively developed a persistent pleural effusion on the 
left side because his chest would not expand well.  Eventually, 
he developed an adhesive pleuritis on the left side with 
decreased expansion of the left lung.  He has had one episode of 
acute entry uveitis 9 years ago treated with topical steroids.  
Following a review of the records, Dr. Kazi reported diagnoses of 
ankylosing spondylitis, coronary artery disease, adhesive 
pleuritis, and history of iritis.  Dr. Kazi stated that the 
Veteran had a long standing history of ankylosing spondylitis 
that began when he was a young man in the military.  He has had 
progressive disease with advanced changes in the axial spine 
causing severe kyphosis and loss of spinal mobility.  Dr. Kazi 
stated that he would not be surprised if this disease contributed 
to the coronary artery disease.  He has had coronary artery 
disease and underwent a bypass graft which is complicated by 
adhesive pleuritis.  

At his personal hearing in February 2010, the Veteran indicated 
that he did not suffer an injury in service; however, he 
experienced soreness from working in the engine room aboard the 
ship during his period of active duty in the Navy.  The Veteran 
stated that he was give aspirin and was told to rest.  The 
Veteran reported that he continued to experience back pain after 
service; he also experienced increased stiffness in the lumbar 
spine.  The Veteran related that he was finally diagnosed with 
ankylosing spondylitis when he saw Dr. Kazi; he stated that the 
doctor explained that ankylosing spondylitis occurs when a person 
is a teenager.  

Received in March 2010 were additional VA progress notes dated 
from November 2008 to February 2010.  These records show that the 
Veteran continued to receive clinical attention and treatment for 
ankylosing spondylitis.  The Veteran was seen for an eye 
consultation in September 2009.  At that time, it was noted that 
the Veteran had one bout of iritis 10 years, with no current 
symptoms.  The assessment was no current evidence of iritis, 
normal examination for age.  


III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"- the so- called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. 
Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served ninety 
days or more of active service and arthritis becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumption period, it 
must be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the required 
degree during that time.  Id.  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that section 1110 of the statute 
requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
Board recognizes that the Court of Appeals for Veterans Claims 
has held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, 
as here, the overall evidence of record fails to support a 
diagnosis of the claimed eye disorder, that holding is 
applicable.  

The veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Ankylosing spondylitis.

After a careful review of the record, and resolving all doubt in 
favor of the Veteran, the Board has determined, based upon the 
medical and satisfactory lay evidence set forth above, that the 
Veteran's current low back disorder, diagnosed as ankylosing 
spondylitis, was incurred during his active service.  

In this regard, the record clearly shows that the Veteran was 
clinically diagnosed with ankylosing spondylitis in July 2004.  
And, the Veteran has testified that he has suffered from symptoms 
of the disease, including inflammatory back pain and stiffness, 
ever since he was in the Navy in 1965.  The issue in this case is 
whether the Veteran's ankylosing spondylitis is related to 
service.  A number of opinions have been associated with the 
claims folder.  In this regard, it is significant to point out 
that there is no medical opinion of record that concludes that 
ankylosing spondylitis did not have its onset in service.  

Significantly, in an October 2006 statement, Dr. Kazi stated 
that, when he reviewed the Veteran's history and x-rays, it 
became apparent that he had had ankylosing spondylitis for 
several years if not decades.  Dr. Kazi also noted that the 
Veteran reported having classic inflammatory back pain in 
service, but never reported those symptoms since he thought they 
were related to his manual labor.  Dr. Kazi related that 
ankylosing spondylitis is classically a disease of young men with 
most developing the disease by age 45.  Dr. Kazi noted that, when 
he examined the Veteran's x-rays, it was apparent that he has 
very advanced changes consistent with more than 40 years of 
disease, suggesting that he developed the disease around the age 
of 20.  In summary, Dr. Kazi concluded that there was no doubt in 
his mind that the Veteran had the onset of his disease around 
1965 when he was in the Navy.  

The above opinion was supported by another VA physician in 
September 2007.  In an administrative note, dated in September 
2007, a staff rheumatologist at the VA Medical Center, Dr. R. H. 
reported an assessment of ankylosing spondylitis, an unequivocal 
diagnosis of chronic duration.  Dr. R. H. explained "the fact 
that he was not fully symptomatic while in the military or that 
films were not taken to document this disease does not preclude 
that this disease is one that usually begins in young men and 
later in life can be a source of chronic back pain."  In a 
complete administrative note, dated in September 2007, it was 
noted that the diagnosis of ankylosing spondylitis was not in 
question as the Veteran was radiographically confirmed for this 
disease and has the B27 antigen that occurs in over 95 percent of 
North Americans with AS.  The note listed all the clinical 
features of AS, and explained that the Veteran has all the 
features of AS.  The assessment was ankylosing spondylitis since 
youth, chronic and disabling disease.  The examiner stated that 
it was his belief that the Veteran has AS, and this is a 
disabling condition dating back to when he was on active military 
duty.  

These medical opinions clearly support the Veteran's claim that 
his ankylosing spondylitis had its onset in service.  In 
particular, since the opinions appear to be based on a review of 
the pertinent medical history, are consistent with the evidence 
of record, and are supported by sound medical rationale, they 
provide compelling evidence in support of his claim.  See Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of 
an expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if the 
expert fairly considered the material evidence seemingly 
supporting the Veteran's position.).  

Thus, resolving all reasonable doubt in favor of the Veteran, 
service connection for a back disorder, diagnosed as ankylosing 
spondylitis, is warranted.  38 C.F.R. § 3.102 (2009).  See also 
38 U.S.C.A. § 5107(b); Gilbert v. Lewinski, 1 Vet. App. 49, 53-56 
(1990).  

B.  Iritis of the right eye.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for iritis of the right 
eye.  Significantly, the SRTs are negative for any complaints, 
diagnosis, or treatment of any eye disorder, including right eye 
iritis.  

Post-service VA and private treatment records are negative for 
any complaints, diagnosis, or treatment of right eye iritis.  In 
November 2004, he was diagnosed with asymptomatic subconjuctival 
hemorrhage of the left eye.  In October 2005, the Veteran was 
diagnosed with refractive error.  The Veteran was seen for an eye 
consultation in September 2009.  At that time, it was noted that 
the Veteran had one bout of iritis 10 years, with no current 
symptoms.  The assessment was no current evidence of iritis, 
normal examination for age.  

As noted above, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a current disability.  See 38 U.S.C.A. § 1110 
(West 2002).  In the absence of proof of present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

In the current case, the record shows that the Veteran has not 
been diagnosed with right eye iritis at any time since his claim 
for service connection was filed in September 2007.  During the 
September 2009 eye consultation, it was specifically noted that 
the Veteran had only had one bout of iritis 10 years ago; and, he 
had no current evidence of iritis.  There is no medical opinion 
to the contrary in the record.  As the competent evidence does 
not reflect a current disability, service connection for right 
eye iritis must be denied.  

The Board notes that the Veteran did receive a diagnosis of 
refractive error in October 2005.  However, such disorders are 
not disabilities for VA purposes.  38 C.F.R. §§ 3.303(b), 4.9 
(refractive errors of the eye are not a disease or injury for VA 
compensation purposes).  

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for ankylosing spondylitis is granted.  

Entitlement to service connection for right eye iritis is denied.  


REMAND

The VCAA requires that VA must provide notice that informs the 
claimant (1) of the information and evidence not of record that 
is necessary to substantiate the claim, (2) of the information 
and evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  After 
examining the record, the Board concludes that further assistance 
to the Veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran asserts that his heart condition, status post triple 
bypass and left pleural effusion were caused or aggravated by his 
ankylosing spondylitis.  A disability can also be service 
connected if it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a non-service- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

In cases, as here, involving a claim for secondary service 
connection, medical evidence is required to establish the link 
between the claimed disability and the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Reiber v. Brown, 7 Vet. App. 513 (1995); Jones v. Brown, 7 Vet. 
App. 134 (1994).  

In this case, the record clearly shows that the Veteran has a 
heart condition and a lung disorder, diagnosed as left pleural 
effusion.  A VA hospital summary, dated March 6, 2002, indicates 
that the Veteran had a past medical history of coronary artery 
disease.  During an admission examination, a chest x-ray revealed 
a large left-sided pleural effusion.  The assessment was patient 
with a left-sided pleural effusion that was not seen before on 
previous chest x-ray.  An x-ray study of the chest, dated in 
October 2004, revealed evidence of a previous heart surgery with 
left sided pleural effusion and some scarring in the left lung 
apex.  

The Veteran was afforded a VA examination in April 2007.  At that 
time, it was noted that the Veteran had a normal chest x-ray 
prior to coronary artery bypass grafting in 2001.  In the spring 
of 2002, he was noted to have an abnormal chest x-ray with 
pleural effusion and some scarring of the left lung; the right 
lung was normal.  He underwent a thoracentesis and was found to 
have bloody fluid with a high number of lymphocytes.  There was 
no evidence of malignant cells in the fluid and no bacteria.  
Following an examination, the impression was recurrent left 
pleural effusion due to post-pericardotomy syndrome.  The 
examiner stated that the pleural effusion came on suddenly after 
his coronary artery bypass surgery.  The examiner stated that it 
is less likely that the exposure to asbestos has any relationship 
to the pleural effusion.  Although this opinion addresses the 
question of nexus of pleural effusion directly to service, it did 
not address the possible relationship between the lung disorder 
and the back disorder.  

However, in a statement dated in September 2009, Dr. Salahuddin 
Kazi noted that that the Veteran has had progressive disease with 
advanced changes in the axial spine causing severe kyphosis and 
loss of spinal mobility.  He also noted that the Veteran 
underwent a coronary artery bypass graft in 2000 and 
postoperatively developed a persistent pleural effusion on the 
left side because his chest would not expand well.  Eventually, 
he developed an adhesive pleuritis on the left side with 
decreased expansion of the left lung.  Dr. Kazi stated that he 
would not be surprised if the ankylosing spondylitis contributed 
to the coronary artery disease.  


The above opinion is inadequate because it is couched in 
equivocal language.  There are a line of precedent cases 
discussing the lesser probative value of opinions that are 
equivocal, which essentially state that it is possible the 
condition at issue is attributable to the veteran's military 
service, including, as here, by way of a service-connected 
disability.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 
420, 424 (1998).  And these cases indicate that, while an 
absolutely accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, a doctor's opinion phrased in terms 
tantamount to "may" be related to service is an insufficient 
basis for an award of service connection because this is for all 
intents and purposes just like saying the condition in question 
just as well "may or may not" be related to service.  Obert v. 
Brown, 5 Vet. App. 30 (1993).  See, too, Bloom v. West, 13 Vet. 
App. 185, 187 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  

In light of the foregoing, the Board finds that there is 
insufficient competent medical evidence to make a decision in 
this claim.  Accordingly, the Board has determined that a VA 
examination is warranted.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See also 38 U.S.C.A. § 5103A (d) and 38 C.F.R. 
§ 3.159(c) (4).  

The Veteran has not been provided a VA compensation examination 
for a medical nexus opinion concerning the etiology of his heart 
problems - including specifically in terms of whether it is 
proximately due to, the result of, or chronically aggravated by 
his already service-connected ankylosing spondylitis.  So this 
opinion is needed to fairly decide his appeal.  

To ensure that VA has met its duty to assist and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The Veteran should be scheduled for a 
VA examination, in order to determine the 
nature and etiology of the Veteran's 
coronary artery disease.  The examiner 
should review the contents of the claims 
file, and obtain relevant history from the 
Veteran.  All indicated tests and studies 
should be undertaken.  Upon examination and 
review of the entire claims folder, the 
examiner should provide a clear opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's current heart disorder was 
caused by or is proximately due to his 
service-connected back disorder.  If a 
causal relationship is not found, the 
examiner is asked to opine as to whether 
the Veteran's heart disorder has increased 
in severity due to his service-connected 
back disorder.  A discussion of the 
complete rationale for any opinion 
expressed should be included in the 
examination report.   

2.  The Veteran should also be afforded a 
VA pulmonary disorder examination in order 
to determine the nature and etiology of any 
respiratory disorder(s) found, including 
left-sided pleural effusion.  The examiner 
should review the contents of the claims 
file, and obtain relevant history from the 
Veteran.  All indicated tests and studies 
should be undertaken.  Following the 
examination, the examiner should provide a 
clear opinion as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran's current 
lung disorder, left-sided pleural effusion, 
was caused by or is proximately due to his 
service-connected back disorder.  If a 
causal relationship is not found, the 
examiner is asked to opine as to whether 
the Veteran's lung disorder has increased 
in severity due to his service-connected 
back disorder.   A complete rationale 
should be provided for all opinions 
expressed.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should readjudicate 
the Veteran's claims on the basis of all 
evidence of record and all applicable laws 
and regulations.  If any determination 
remains unfavorable to the Veteran, both he 
and his representative should be furnished 
an SSOC, which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and regulations.  
The SSOC must provide reasons and bases for 
the decisions reached.  Thereafter, the 
Veteran and his representative should be 
given the opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  The purposes of the REMAND 
are to further develop the record and to accord the Veteran due 
process of law. No action is required of the Veteran until he 
receives further notice.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  




______________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


